Citation Nr: 0919678	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for tonsil cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to March 
1971, including service in the Republic of Vietnam.
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied entitlement to service connection 
for undifferentiated carcinoma, lymphoepithelioma with 
tonsillectomy.  The Veteran perfected an appeal of this 
determination to the Board.


FINDING OF FACT

The Veteran's tonsil cancer, diagnosed as undifferentiated 
carcinoma, lymphoepithelioma, is not etiologically related to 
in-service herbicide exposure or to any other disease or 
injury in service, nor can it be presumed to have been 
incurred in service.


CONCLUSION OF LAW

The criteria for service connection for tonsil cancer, to 
include as a result of herbicide exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-rating October 2005 letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection for undifferentiated carcinoma, 
lymphoepithelioma with tonsillectomy on a direct and 
presumptive basis.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. §  3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the October 2005 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a May 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private 
medical records.  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran was not afforded a VA medical examination for 
tonsil cancer, but opinions were obtained from VA physicians.  
As discussed below, the record does not contain evidence that 
the Veteran's cancer is subject to presumptive service 
connection on the basis of herbicide exposure, nor is there 
competent evidence that the claimed disease may otherwise be 
related to a disease or injury in service.  A VA examination 
is therefore not necessary.  See  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for 
undifferentiated carcinoma, lymphoepithelioma is thus ready 
to be considered on the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, 21 Vet. App. at 307; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran, who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a Veteran  was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

With regard to the first element necessary to establish 
service connection, the Veteran's medical records include 
multiple diagnoses of tonsil cancer, specifically described 
as undifferentiated carcinoma, lymphoepithelioma.  Such 
records include the November and December 2004 surgical 
pathology reports and Dr. Everett's December 2004 report.  
Thus, the Veteran has been diagnosed with a current 
disability.

In terms of whether the Veteran incurred an in-service 
injury, he served in Vietnam, and is presumed to have been 
exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307.  

The Veteran  claims that he is entitled to service connection 
on a presumptive basis because he was exposed to an herbicide 
agent and he has a disease listed in 38 C.F.R. § 3.309(e), 
specifically, a respiratory cancer.  

The medical evidence submitted in connection with this 
contention consists of the following: a May 2006 letter from 
Dr. Ibrahim stating that the tonsils are part of the 
oropharynx, which is part of the aerodigestive tract; a 
December 2006 letter from Dr. Everett stating that the 
Veteran 's cancer was in the oral cavity along the 
respiratory tract; and an April 2007 letter from Dr. 
Bornstein stating that the tonsils are part of the pharynx, 
which is part of the aerodigestive tract and is involved with 
both digestion and respiration.  While each doctor indicated 
that the tonsillar region is along the respiratory tract and 
aids in respiration, the doctors acknowledged that the 
tonsils are part of the oropharynx.  This is consistent with 
the August 2001 written statements from two VA physicians in 
which they stated that the tonsillar area is part of the 
oropharynx and not the larynx.

All of this medical evidence indicates that the Veteran's 
tonsils are part of the oropharynx.  The provisions of 
38 C.F.R. § 3.309(e) lists respiratory cancer as encompassing 
"cancer of the lung, bronchus, larynx, or trachea."  In its 
notice of proposed rule making, VA made clear that it was 
doing so on the basis of a report by the National Academy of 
Sciences (NAS) that:

[F]ound limited/suggestive evidence of an 
association between herbicide exposure 
and the subsequent development of 
respiratory cancers, specifically cancers 
of the lung, larynx, or trachea.  For 
study purposes, NAS included cancer of 
the bronchus when it considered cancer of 
the lung; therefore, we are including 
cancer of the bronchus within the scope 
of the proposed presumption. (emphasis 
added)  
59 Fed. Reg. 5161-02, 1994 WL 28516 (F.R.) (Feb. 3, 1994).

Thus VAintended to provide an exclusive list of what it 
considered to be respiratory cancers for which service 
connection could be granted on a presumptive basis under 
38 C.F.R. § 3.309(e).

Thus, as cancer of the tonsils, pharynx or oropharynx is not 
a respiratory cancer as defined in the applicable regulation; 
the Veteran is not entitled to service connection on the 
basis of exposure to herbicides.  38 C.F.R. § 3.309(e); see 
also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the 
Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted). 

The Board must also consider whether the Veteran is entitled 
to service connection for tonsil cancer on a direct 
incurrence basis or on the basis of presumptions afforded to 
chronic diseases.  There were no abnormalities of the mouth 
or throat noted in the Veteran's service treatment records, 
and the Veteran's separation examination indicated that the 
mouth and throat were normal.  In addition, the evidence 
reflects that the Veteran's tonsil cancer did not manifest 
until many years after service.  

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
Veteran's tonsil cancer was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Veteran has not reported a continuity 
of symptomatology, or contended that tonsil cancer was 
present in service, or within one year after service.  There 
is also no other competent evidence indicating a nexus 
between the Veteran's tonsil cancer and herbicide exposure or 
anything else in service.  Therefore, service connection for 
undifferentiated carcinoma, lymphoepithelioma is not 
warranted on a direct incurrence basis.   

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
entitlement to service connection for undifferentiated 
carcinoma, lymphoepithelioma must be denied.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-
57.


ORDER

Entitlement to service connection for tonsil cancer is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


